Citation Nr: 1102060	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1949 to 
January 1950 and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, in which the RO denied the Veteran's claim for service 
connection for a gastrointestinal disorder.

The Board subsequently remanded the case in December 2009 for 
further notification and adjudication.  The Board instructed the 
agency of original jurisdiction (AOJ) to provide the Veteran with 
VCAA-compliant notice and then re-adjudicate the claim.  The RO 
sent the Veteran a fully compliant notice letter in February 
2010.  The Veteran was then provided supplemental statements of 
the case (SSOCs) in June 2010 and July 2010, in which the AOJ 
again denied the Veteran's claim.  Thus, there is compliance with 
the Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting that where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran did not have a gastrointestinal disorder during 
the period of his appeal.  



CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service; no gastrointestinal disorder was caused or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim on 
appeal has been accomplished.  

In this respect, through August 2007 and February 2010 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  


Thereafter, the Veteran was afforded the opportunity to respond.  
Hence, the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the August 2007 and February 2010 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2007 and 
February 2010 letters.

Although the totality of the required notice was not provided 
until after the Veteran's claims were initially adjudicated, the 
claim was subsequently re-adjudicated in June 2010 and July 2010 
supplemental statements of the case, thereby correcting any 
defect in the timing of the notice.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and rating 
criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), in the August 2007 and February 2010 notice letters.  The 
Board does not now have such issues before it.  Consequently, a 
remand for additional notification on these questions is not 
necessary.  The Board thus finds that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the 
evidence or any response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  Here, the Veteran's service 
treatment records have been associated with the claims file, as 
have records of his post-service treatment from providers at the 
Kirksville Community-Based Outpatient Clinic (CBOC), which is 
affiliated with Harry S. Truman Memorial Veterans' Hospital in 
Columbia, Missouri.  Additionally, the Veteran and his 
representative have both submitted written argument.  

The Board notes that the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when there is: (1) evidence of a 
current disability; (2) evidence establishing an in-service 
event, injury or disease, or a disease manifested in accordance 
with presumptive service connection regulations that would 
support incurrence or aggravation; (3) an indication that the 
current disability may be related to the in-service event; and 
(4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim but notes that the evidence 
of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) 
(2010).  In this case, as discussed below, there is simply no 
medical evidence that the Veteran has a current diagnosis of any 
gastrointestinal disorder whatsoever.  A medical examination 
would not likely aid in substantiating a claim when the record 
does not already contain evidence of a current disability.  As 
such, VA is not required to afford the Veteran an examination, 
and therefore, VA has no duty to inform or assist that was unmet.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also 
McLendon, 20 Vet. App. at 84-86 (with no indication that a 
disability or persistent or recurrent symptoms of a disability 
may be associated with the service or another service-connected 
disability, claim may be denied where claimant's submissions are 
insufficient to grant benefits or trigger duty to assist). 

Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing records 
pertinent to the claim that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
regulatory requirement that VA "review ... the entire evidence 
of record" is not a requirement that the adjudicator "analyze 
and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 


§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may also be granted 
where disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310 (2010).  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, at 321 (2007).

A review of the Veteran's claims file reflects that the relevant 
medical evidence of record consists of the Veteran's service 
treatment records as well as records of his ongoing treatment at 
VA's Kirksville CBOC.  The Veteran's service treatment records 
are silent as to any complaints of or treatment for any 
gastrointestinal problems.  At his September 1950 and December 
1951 separation reports of medical examination, no 
gastrointestinal abnormalities were noted, and his September 1950 
report of medical history reflects that the Veteran responded 
"No" when asked if he had any gastrointestinal complaints.  

In the Veteran's sole statement to VA concerning his claimed 
gastrointestinal disorder, his June 2007 informal claim, he 
contended that he experiences acid reflux "nearly every day" 
and that his VA treatment providers have prescribed medication to 
treat the condition.  However, records from the Kirksville VA 
facility are silent as to any complaints of or treatment for any 
kind of gastrointestinal disorder, although the Veteran has 
consistently sought treatment at that facility for multiple other 
health problems.  In particular, the Board notes that at yearly 
physicals in March 2002, May 2003, July 2006, July 2007, and July 
2008, the Veteran was specifically asked if he suffered from any 
gastrointestinal problems and denied any such complaints or 
difficulty.  At each of those visits, however, the Veteran 
reported experiencing other health problems and was assigned 
other diagnoses such as hypertension, hyperlipidemia, and 
neuropathy.  Review of the Veteran's VA medical record further 
reflects that he is on no medication to treat acid reflux, nor 
does the record reflect that he has made any complaints to any VA 
healthcare providers of such an ailment at any point during his 
treatment there. 

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for a gastrointestinal disorder.  With regard to this 
claim, the Board notes that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 
1332 (1997) (interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran has the disability for which benefits 
are being claimed during the period of the appeal.

Here, there is simply no medical evidence that the Veteran has 
any current gastrointestinal disorder.  In so finding, the Board 
observes that although the Veteran has complained of experiencing 
acid reflux "nearly every day" in his June 2007 informal claim, 
there are simply no current treatment records showing a diagnosis 
of any gastrointestinal disorder whatsoever.  Thus, the evidence 
does not provide any objective indications of a gastrointestinal 
disorder at any time during the appellate period.  Without a 
diagnosed or identifiable underlying disability, service 
connection may not be awarded.  See McClain, 21 Vet. App. at 321 
(requiring the existence of a disability at some point during the 
appellate period to warrant a finding of service connection).  
With no medical evidence of a diagnosed gastrointestinal disorder 
at any point during the appellate period, the analysis ends, and 
service connection for a gastrointestinal disorder must be 
denied.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) that a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Accordingly, absent a 
current 



showing of chronic disability, the Board concludes that a 
gastrointestinal disorder was not incurred in or aggravated by 
service, nor was any such disorder caused or aggravated by a 
service connected disability.

The Board has considered the Veteran's assertions that he has a 
gastrointestinal disorder related to service, or to his service-
connected posttraumatic stress disorder.  However, as a 
layperson, the Veteran is not competent to give a medical opinion 
on the diagnosis of a current condition.  The Board notes that it 
may not reject as not credible any uncorroborated statements 
merely because the contemporaneous medical evidence is silent as 
to complaints or treatment for the relevant condition or 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Notwithstanding that fact, the lack of 
contemporaneous medical records is something that the Board can 
consider and weigh against a Veteran's lay evidence.  Id.  In 
this case, however, the Board notes that the Veteran has not 
contended that he has had any continuous symptoms of a 
gastrointestinal disorder since service; he has merely contended 
that he believes he currently suffers from a gastrointestinal 
disorder that he claims is related either to service or to his 
service-connected posttraumatic stress disorder.  The Board finds 
persuasive that, although the Veteran has contended that he 
experiences acid reflux "nearly every day" and is taking 
medication prescribed by his VA treatment providers, there is no 
notation in his post-service VAMC treatment records concerning a 
gastrointestinal disorder of any kind or any symptoms that might 
be associated with such a disorder.  Indeed, as discussed above, 
Veteran has reported on multiple occasions to his VAMC treatment 
providers that he experiences no gastrointestinal symptoms 
whatsoever.  

In sum, the Board finds that, to the extent that the Veteran has 
claimed he currently suffers from a gastrointestinal disorder, 
the record does not support such a notion.  The only evidence to 
support such a claim is the Veteran's own statement, made in June 
2007, that he suffers from acid reflux "nearly every day" and 
is treated for the condition at the Kirksville VA facility.  
However, this statement is contradicted by the Veteran's medical 
records; the absence of any indication in the record of 
complaints of or treatment for gastrointestinal problems, as 
discussed above, supports the conclusion that the Veteran has in 
fact not experienced such a problem at any point during the 
appellate period.  The Board thus concludes that the Veteran's 
averment of having a current gastrointestinal disorder is not 
credible in light of the absence of evidence of treatment for any 
such disorder in service or at any point thereafter.  See 
generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding 
credibility of Veteran's uncorroborated statements); see also 
Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a 
Veteran's allegations must be viewed in the proper context; 
specifically, he is seeking monetary benefits, which has a 
significant impact on the probative value of his allegations).  

Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as pain; a diagnosis that is 
later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant a claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  As a result, in 
this case, when weighing the evidence of record, the Board finds 
compelling the lack of any medical evidence establishing that the 
Veteran currently has any diagnosed gastrointestinal disability.  

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for a gastrointestinal disorder.  The Board notes that Congress 
has specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1131.  In the absence of a current 
disability, the analysis ends, and the claim for service 
connection for a gastrointestinal disorder cannot be granted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).




ORDER

Entitlement to service connection for a gastrointestinal disorder 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


